Case 1:19-cv-02045-JRS-TAB Document 70 Filed 01/07/20 Page 1 of 5 PageID #: 1402



 2064-2
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                     Indianapolis Division

 MICHAEL F. CRUM,                                          )
                                                           )
                                          Plaintiff,       )   No. 1:19-cv-2045-JRS-TAB
          v.                                               )
                                                           )
 SN SERVICING CORPORATION,                                 )
 FAY SERVICING, LLC, PLANET HOME                           )
 LENDING, LLC, EQUIFAX INFORMATION                         )
 SERVICES, LLC, HOME SERVICING, LLC,                       )
 and US BANK TRUST NATIONAL                                )
 ASSOCIATION, as trustee of the SCIG                       )
 Series III Trust,                                         )
                                                           )
                                          Defendants.      )

 _______________________________________________________________________________

      PLANET HOME LENDING’S MOTION TO STAY DISCOVERY, OR IN THE
    ALTERNATIVE, TO EXTEND THE DEADLINE TO RESPOND TO DISCOVERY
 ______________________________________________________________________________

          Defendant, PLANET HOME LENDING, LLC, (“PHL”) by and through its counsel, Jill

 Sidorowicz of Noonan & Lieberman, Ltd. hereby moves this court for an order staying PHL’s

 responses to MICHAEL F. CRUM’s (“Plaintiff”) discovery requests until after this Court rules on

 PHL’s Motion to Dismiss, or in the alternative, to extend the deadline to respond to discovery, and

 in support thereof, states as follows:

          1.     On December 12, 2019, PHL filed a Motion to Dismiss the Plaintiff’s First

 Amended Complaint against PHL on the basis that the factual allegations therein are unsupported

 and contradicted by Plaintiff’s supporting exhibits.

          2.     The next day, Plaintiff served his first Requests for Production on PHL. PHL’s

 responses are due January 13, 2020.



                                                       1
Case 1:19-cv-02045-JRS-TAB Document 70 Filed 01/07/20 Page 2 of 5 PageID #: 1403



        3.      On January 3, 2020, Crum filed his Response to PHL’s Motion to Dismiss. PHL’s

 Reply is due January 10, 2020. Therefore, this Court is not likely to rule on PHL’s Motion to

 Dismiss prior to PHL’s deadline to respond to Plaintiff’s discovery requests.

        4.      Counsel for PHL has consulted with counsel for Plaintiff and has been advised that

 Plaintiff does not agree to a stay of the pending discovery.

        5.      This Court has the inherent authority to control its cases and “the power to stay

 proceedings is incidental” to that power. Texas Indep. Producers & Royalty Owners Ass'n v. E.P.A.,

 410 F.3d 964, 980 (7th Cir. 2005). A court may stay discovery through an exercise of its inherent

 authority to manage litigation or through its authority under Federal Rule of Civil Procedure 26(c).

 See, e.g., E.E.O.C. v. Fair Oaks Dairy Farms, LLC, No. 2:11 CV 265, 2012 WL 3138108, at *2

 (N.D.Ind. Aug.1, 2012) (citing Landis v. North American Co., 299 U.S. 248, 254–55, 57 S.Ct. 163,

 81 L.Ed. 153 (1936)).

         6.     In determining whether to stay a case, the courts consider “[1] the prejudice or

 tactical disadvantage to the non-moving party; [2] whether or not the issues will be simplified ...;

 and [3] whether or not a stay will reduce the burden of litigation on a party.” Johnson v. Navient

 Solutions, Inc., 150 F. Supp. 3d 1005, 1007 (S.D. Ind. 2015).

         7.     Here, all three factors are met. Granting a stay would not prejudice the Plaintiff.

 Further, a stay would both simplify the issues in this case and reduce the burden of litigation as

 some or all of the Counts against PHL in Plaintiff’s First Amended Complaint may be disposed of

 by this Court’s ruling on PHL’s Motion to Dismiss.

         8.     Further, Rule 26 states that “[t]he court may, for good cause, issue an order to

 protect a party or person from annoyance, embarrassment, oppression, or undue burden or

 expense.” Fed.R.Civ.P. 26(c)(1).



                                                    2
Case 1:19-cv-02045-JRS-TAB Document 70 Filed 01/07/20 Page 3 of 5 PageID #: 1404



          9.      On December 23, 2019, PHL filed a Motion for Sanctions against Plaintiff and

 Plaintiff’s counsel on the basis that the factual contentions included in the Plaintiff’s First Amended

 Complaint are directly contradicted by evidence that the Plaintiff and Plaintiff’s counsel have had in

 their possession since prior to the filing of the original Complaint in May 2019.

          10.     Therefore, PHL asserts that granting a stay would further the purpose of Rule 26 in

 protecting PHL from both “annoyance” and “undue burden or expense.”

          11.     Alternatively, PHL requests an additional 28 days, through and including February

 10, 2020, to respond to Plaintiff’s discovery requests.

          12.     The instant motion is not made for purposes of delay, but rather to reduce the burden

 of litigation as well as the costs of litigation for all parties.

         WHEREFORE, Defendant, PLANET HOME LENDING, LLC respectfully request this

 Court enter an order staying PLANET HOME LENDING, LLC’s responses to Plaintiff’s discovery

 requests until after this Court rules on PLANET HOME LENDING, LLC’s Motion to Dismiss, or

 in the alternative, extend PLANET HOME LENDING, LLC’s deadline to respond to discovery for

 an additional 28 days, through and including February 10, 2020 and provide such other and further

 relief as it deems just and proper.

                                                             Respectfully submitted,

                                                             /s/ Jill A. Sidorowicz
                                                             Attorney for Defendant
                                                             Planet Home Lending, LLC
                                                             Noonan & Lieberman, Ltd.
                                                             105 W. Adams, Suite 1800
                                                             Chicago, Illinois 60603
                                                             312-431-1455
                                                             jsidorowicz@noonanandlieberman.com




                                                        3
Case 1:19-cv-02045-JRS-TAB Document 70 Filed 01/07/20 Page 4 of 5 PageID #: 1405



 2064-2
                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                  Indianapolis Division

 MICHAEL F. CRUM,                                     )
                                                      )
                                     Plaintiff,       )   No. 1:19-cv-2045-JRS-TAB
          v.                                          )
                                                      )
 SN SERVICING CORPORATION,                            )
 FAY SERVICING, LLC, PLANET HOME                      )
 LENDING, LLC, EQUIFAX INFORMATION                    )
 SERVICES, LLC, HOME SERVICING, LLC,                  )
 and US BANK TRUST NATIONAL                           )
 ASSOCIATION, as trustee of the SCIG                  )
 Series III Trust,                                    )
                                                      )
                                     Defendants.      )

 _______________________________________________________________________________

                           CERTIFICATE OF SERVICE
 ______________________________________________________________________________

         I hereby certify that on January 7, 2020, I electronically filed the foregoing MOTION
 TO STAY DISCOVERY, OR IN THE ALTERNATIVE, TO EXTEND THE DEADLINE
 TO RESPOND TO DISCOVERY using the CM/ECF system, which will send notification of
 such filing to all attorneys of record:

 Michael P. Maxwell, Jr.
 Travis W. Cohron
 Clark Quinn Moses Scott & Grahn LLP
 320 North Meridian Street, Suite 1100
 Indianapolis, IN 46204
 mmaxwell@clarkquinnlaw.com
 tcohron@clarkquinnlaw.com

 Pamela A. Paige
 Plunkett Cooney
 300 N. Meridian Street, Suite 990
 Indianapolis, IN 46204
 ppaige@plunkettcooney.com

 David W. Patton
 John D. Waller
 Wooden & McLaughlin LLP
 One Indiana Square, Suite 1800
                                                  4
Case 1:19-cv-02045-JRS-TAB Document 70 Filed 01/07/20 Page 5 of 5 PageID #: 1406



 Indianapolis, IN 46204
 David.Patton@woodenlawyers.com
 john.waller@woodenlawyers.com




                                           /s/ Jill A. Sidorowicz
                                           Attorney for Defendant
                                           Planet Home Lending, LLC
                                           Noonan & Lieberman, Ltd.
                                           105 W. Adams, Suite 1800
                                           Chicago, Illinois 60603
                                           312-431-1455
                                           jsidorowicz@noonanandlieberman.com




                                       5
